Citation Nr: 1032284	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  08-03 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from March 1970 to 
November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which in part denied service connection for hearing 
loss and tinnitus. 

In July 2010, the Veteran testified at a hearing at the RO before 
the undersigned Veterans Law Judge sitting at the RO.  A 
transcript of his testimony is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The Veteran has current hearing loss and tinnitus 
disabilities.

2.  The Veteran experienced acoustic trauma during active duty in 
the form of exposure to the noise of weapons fire during combat. 

3.  A VA medical opinion indicates that the Veteran's current 
hearing loss and tinnitus is not likely the result of military 
noise exposure.

4.  The Veteran reports a continuity of symptomatology of 
decreasing hearing and ringing in his ears dating back to the in-
service noise exposure. 

5.  The evidence is at least in equipoise as to whether the 
Veteran's current hearing loss and tinnitus disabilities are 
related to his active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2009).  

2.  The criteria for service connection for bilateral tinnitus 
have been met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist provisions 
of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable 
outcome below, no conceivable prejudice to the Veteran could 
result from the grant of service connection.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, then a 
showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the condition 
noted during service (or in a presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus 
between service and the current disability can be satisfied by 
medical or lay evidence of continuity of symptomatology and 
medical evidence of a nexus between the present disability and 
the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service. 38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

Impaired hearing is considered a disability for VA purposes when:  
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385. 

The Veteran's service treatment records do not reveal any 
complaints or diagnosis of hearing loss during service.  In 
October 1971, separation examination of the Veteran was 
conducted.  Audiological evaluation revealed pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
/
0
LEFT
0
0
0
/
0

Because the threshold for normal hearing is from 0 to 20 dB, with 
higher threshold levels indicating a degree of hearing loss, 
these results show that the veteran had normal hearing on 
separation from active service.  See, Hensley v. Brown 5 Vet. 
App. 155, 157 (1993).

The Veteran had a VA outpatient audiology consultation in 
December 2005.  He reported an onset of hearing loss dating back 
to service in Vietnam and becoming progressive since that time.  
A history of military, occupational, and recreational noised 
exposure was noted.  The report indicated moderate sensorineural 
hearing loss in both ears.  

In December 2007, a VA audiology Compensation and Pension 
examination of the Veteran was conducted.  Pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
55
50
LEFT
20
20
50
50
45

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 98 percent in the left ear.  
These audiometric results reveal a current hearing loss 
disability within the criteria established at 38 C.F.R. § 3.385.  
The Veteran also reported having symptoms of bilateral tinnitus.  
The examiner's medical opinion was "based on the fact that the 
patient demonstrated normal hearing at both his entrance and 
separation examination it is not likely that his current hearing 
loss is a result of his military noise exposure."  

In July 2010, the Veteran presented sworn testimony at a hearing 
before the undersigned Veterans Law Judge.  He testified that he 
was exposed to the noise of weapons fire during combat service in 
Vietnam.  He reported that he had symptoms of ringing in his ears 
and decreasing ability to hear dating back to the noise exposure 
during service.  The Veteran's discharge papers and service 
personnel records establish that he served in Vietnam as a mortar 
crewmember.  Accordingly, his assertions of noise exposure during 
combat in Vietnam are credible.  The Board finds as fact that the 
Veteran experience acoustic trauma during service from exposure 
to the noise of small arms fire and mortar fire during combat.  

The medical evidence establishes that the Veteran has a current 
hearing loss disability with the meaning of the applicable VA 
regulation.  The key question is whether the Veteran's current 
hearing loss disability is related to service.  The VA examiner 
indicates a negative opinion based on the Veteran's normal 
audiology test results on separation examination.  The Veteran 
indicates a continuity of symptomatology of hearing loss and 
tinnitus dating back to the noise exposure during service.  Lay 
testimony is competent regarding features or symptoms of injury 
or disease when the features or symptoms are within the personal 
knowledge and observations of the witness.  Davidson v. Shinseki, 
581 F.3d. 1313 (Fed. Cir. 2009).  Such is the case at present as 
symptoms of decreased hearing and ringing in the ears, tinnitus, 
are symptoms which the Veteran is capable of identifying and 
observing without any specialized medical training.  The Board 
finds the Veteran's reports of noise exposure during service and 
a continuity of symptoms dating back to service to also be 
credible.  Therefore, the evidence of a link between the current 
hearing loss and tinnitus and service appears to be in equipoise, 
and the doubt must be resolved in the Veteran's favor.  
Accordingly, service connection for bilateral hearing loss and 
bilateral tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for bilateral tinnitus is granted.



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


